Title: To George Washington from John Warren, 30 April 1777
From: Warren, John
To: Washington, George



Respected Sir
Boston April 30th 1777

I am informed that your Excellency in a Letter to Dr Foster mentioned, your having been informed by a Letter from Gen. McDougal

that I had advised Dr Foster that the Innoculation of the Forces at Fish Kill was countermanded—and your Excellency desired Information whence the Report originated—I was exceedingly at a Loss to determine what Kind of Information General McDougal must have had, which induced him to write to your Excellency upon the Subject—when I was upon my Journey from Philadelphia to Boston, I had Occasion to take Peak’s Kill in my Way, where by Reason of a Cold which I had taken, I was detained for several Days. A Day or two before I left that Place Dr Samuel Adams there stationed told me he had just heard; either by Colonel Hughes or Colonel Cheever, (I cannot recollect which,) that, Innoculation was not immediately to take Place in Fish Kill, as he supposed, on Account of the Descent made by the Enemy upon Peak’s Kill—when I arrived at Danbury I there saw Dr Foster, informed him of all the Particulars above related that he might inquire into the Truth of them and direct his Conduct thereby—so far was I from intimating that I had received any such Intelligence from Head Quarters that I told Dr Foster I knew nothing of the Authenticity of the Report that I had never heard any Body else mention it and Innoculation was when I left Morris town practising generally amongst the Troops, from these Facts your Excellency will be pleased to judge how far I could be considered as the Author of such Report.
It was a very great Mistake indeed in Dr Foster to immagine that I had any such Account from your Excellency or that I asserted it by any means as coming from Authority—I was greatly surprized that what I had mentioned merely as a Pieces of transient Intelligence & intended solely for the Benefit of the Service, should be so totally misconstrued. I sh’d suppose that Dr Foster would have inquired of General McDougal whether he had given such Orders and if he had not, would have concluded as I should that the Report was groundless—I perfectly remember my relating every Circumstance of the Affair to Dr Foster that he might be enabled to judge for himself, and I had not the least Idea of any Orders being given by him in Consequence of my Information: which should tend by any means to impede or retard the Business of Innoculation—Whether in the Army or out of it my utmost Exertions will ever be directed to the Support of the common Cause. I am with the most ardent Wishes for your Excellency Health and the Success of your Arms your Excellency’s most obedient and most humble Servant

John Warren

